450 F.2d 337
UNITED STATES of America, Plaintiff-Appellee,v.John Henry WADE, Defendant-Appellant.
No. 30874 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
July 23, 1971.Rehearing and Rehearing En Banc Denied Sept. 27, 1971.Certiorari Denied Jan. 24, 1972.See 92 S.Ct. 735.

John A. Lockett, Jr., Selma, Ala.  (Court-appointed), Michael J. Romeo, Birmingham, Ala., for defendant-appellant.
C. S. White-Spunner, Jr., U. S. Atty., Irwin W. Coleman, Jr., Asst. U. S. Atty., Mobile, Ala., for plaintiff-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Judgment affirmed.  See Local Rule 21.1

1
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC


2
The Petition for Rehearing is denied and no member of this panel nor Judge in regular active service on the Court having requested that the Court be polled on rehearing en banc, (Rule 35 Federal Rules of Appellate Procedure; Local Fifth Circuit Rule 12) the Petition for Rehearing En Banc is denied.



*
 Rule 18, 5th Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 431 F.2d 409, Part I (5th Cir. 1970)


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)